272 F.2d 944
Vernon KIMBROUGH, Appellant,v.UNITED STATES of America, Appellee.
No. 13956.
United States Court of Appeals Sixth Circuit.
Dec. 28, 1959.

Appeal from the United States District Court for the Eastern District of Kentucky, Richmond; Hiram Church Ford, Chief Judge.
Henry J. Cook, Lexington, Ky., for appellee.
Before McALLISTER, Chief Judge, MILLER, Circuit Judge, and BROOKS, District Judge.
PER CURIAM.


1
The above cause coming on to be heard on the appeal of Vernon Kimbrough from an order of the District Court denying appellant's motion to vacate sentence under Title 28, U.S.C.A. 2255, and the court being duly advised:


2
Now, therefore, it is ordered, adjudged and decreed that the order of the District Court be, and is hereby affirmed.  Blockburger v. United States, 284 U.S. 299, 52 S.Ct. 180, 76 L.Ed. 306; Gore v. United States, 357 U.S. 386, 78 S.Ct. 1280, 2 L.Ed.2d 1405; Woody v. United States, 6 Cir., 258 F.2d 535.